EXHIBIT APPENDIX A PEOPLES BANCORP OF NORTH CAROLINA, INC. General Description of Business Peoples Bancorp of North Carolina, Inc. (the “Company”), was formed in 1999 to serve as the holding company for Peoples Bank (the “Bank”).The Company is a bank holding company registered with the Board of Governors of the Federal Reserve System (the “Federal Reserve”) under the Bank Holding Company Act of 1956, as amended (the “BHCA”).The Company’s principal source of income is any dividends, which are declared and paid by the Bank on its capital stock.The Company has no operations and conducts no business of its own other than owning the Bank.Accordingly, the discussion of the business which follows concerns the business conducted by the Bank, unless otherwise indicated. The Bank, founded in 1912, is a state-chartered commercial bank serving the citizens and business interests of the Catawba Valley and surrounding communities through 19 banking offices located in Lincolnton, Newton, Denver, Catawba, Conover, Maiden, Claremont, Hiddenite, Hickory, Charlotte, Monroe and Cornelius, North Carolina.The Bank also operates a loan production office in Denver, North Carolina.In January 2008, the Bank opened a traditional banking office in Iredell County, in Mooresville, North Carolina and a Banco de la Gente office in Wake County, in Raleigh, North Carolina.At December 31, 2007, the Company had total assets of $907.3 million, net loans of $713.2 million, deposits of $693.7 million, total securities of $127.4 million, and shareholders’ equity of $70.1 million. The Bank has a diversified loan portfolio, with no foreign loans and few agricultural loans.Real estate loans are predominately variable rate commercial property loans, which include residential development loans to commercial customers.Commercial loans are spread throughout a variety of industries with no one particular industry or group of related industries accounting for a significant portion of the commercial loan portfolio.The majority of the Bank's deposit and loan customers are individuals and small to medium-sized businesses located in the Bank's market area.The Bank’s loan portfolio also includes Individual Taxpayer Identification Number (ITIN) mortgage loans generated thorough the Bank’s Banco de le Gente offices.Additional discussion of the Bank’s loan portfolio and sources of funds for loans can be found in “Management’s Discussion and Analysis of Financial Condition and Results of Operations” on pages A-4 through A-25 of the Annual Report, which is included in this Form 10-K as Exhibit 13. The operations of the Bank and depository institutions in general are significantly influenced by general economic conditions and by related monetary and fiscal policies of depository institution regulatory agencies, including the Federal Reserve, the Federal Deposit Insurance Corporation (the “FDIC”) and the North Carolina Commissioner of Banks (the "Commissioner"). At December 31, 2007, the Bank employed 264 full-time equivalent employees. The Bank is a subsidiary of the Company.The Bank has two subsidiaries, Peoples Investment Services, Inc. and Real Estate Advisory Services, Inc. Through a relationship with Raymond James Financial Services, Inc., Peoples Investment Services, Inc. provides the Bank's customers access to investment counseling and non-deposit investment products such as stocks, bonds, mutual funds, tax deferred annuities, and related brokerage services.Real Estate Advisory Services, Inc., provides real estate appraisal and real estate brokerage services. In June 2006, the Company formed a wholly owned Delaware statutory trust, PEBK Capital Trust II (“PEBK Trust II”), which issued $20.0 million of guaranteed preferred beneficial interests in the Company’s junior subordinated deferrable interest debentures.All of the common securities of PEBK Trust II are owned by the Company.The proceeds from the issuance of the common securities and the trust preferred securities were used by PEBK Trust II to purchase $20.6 million of junior subordinated debentures of the Company, which pay a floating rate equal to three month LIBOR plus 163 basis points.The proceeds received by the Company from the sale of the junior subordinated debentures were used in December 2006 to repay the trust preferred securities issued by PEBK Trust in December 2001 and for general purposes.The debentures represent the sole asset of PEBK Trust II.PEBK Trust II is not included in the consolidated financial statements. The trust preferred securities issued by PEBK Trust II accrue and pay quarterly at a floating rate of three-month LIBOR plus 163 basis points.The Company has guaranteed distributions and other payments due on the trust preferred securities to the extent PEBK Trust II does not have funds with which to make the distributions and other payments.The net combined effect of the trust preferred securities transaction is that the Company is obligated to make the distributions and other payments required on the trust preferred securities. These trust preferred securities are mandatorily redeemable upon maturity of the debentures on June 28, 2036, or upon earlier redemption as provided in the indenture.The Company has the right to redeem the debentures purchased by PEBK Trust II, in whole or in part, on or after June 28, 2011.As specified in the indenture, if the debentures are redeemed prior to maturity, the redemption price will be the principal amount and any accrued but unpaid interest. A-1 This report contains certain forward-looking statements with respect to the financial condition, results of operations and business of Peoples Bancorp of North Carolina, Inc. (the “Company”).These forward-looking statements involve risks and uncertainties and are based on the beliefs and assumptions of management of the Company and on the information available to management at the time that these disclosures were prepared. These statements can be identified by the use of words like “expect,” “anticipate,” “estimate” and “believe,” variations of these words and other similar expressions.Readers should not place undue reliance on forward-looking statements as a number of important factors could cause actual results to differ materially from those in the forward-looking statements.Factors that could cause actual results to differ materially include, but are not limited to, (1) competition in the markets served by Peoples Bank (the “Bank”), (2) changes in the interest rate environment, (3) general national, regional or local economic conditions may be less favorable than expected, resulting in, among other things, a deterioration in credit quality and the possible impairment of collectibility of loans, (4) legislative or regulatory changes, including changes in accounting standards, (5) significant changes in the federal and state legal and regulatory environment and tax laws, (6) the impact of changes in monetary and fiscal policies, laws, rules and regulations and (7) other risks and factors identified in the Company’s other filings with the Securities and Exchange Commission.The Company undertakes no obligation to update any forward-looking statements. A-2 SELECTED FINANCIAL DATA Dollars in Thousands Except Per Share Amounts 2007 2006 2005 2004 2003 Summary of Operations Interest income $ 61,732 55,393 41,913 35,095 33,799 Interest expense 27,585 23,110 15,429 12,335 12,749 Net interest income 34,147 32,283 26,484 22,760 21,050 Provision for loan losses 2,038 2,513 3,110 3,256 6,744 Net interest income after provision for loan losses 32,109 29,770 23,374 19,504 14,306 Non-interest income 8,816 7,554 6,668 6,000 5,825 Non-interest expense 25,993 22,983 20,330 18,840 17,072 Income before taxes 14,932 14,341 9,712 6,664 3,059 Income taxes 5,340 5,170 3,381 2,233 1,055 Net income $ 9,592 9,171 6,331 4,431 2,004 Selected Year-End Balances Assets $ 907,262 818,948 730,280 686,348 674,032 Available for sale securities 120,968 117,581 115,158 105,598 79,460 Loans, net 713,174 643,078 559,239 527,419 542,404 Mortgage loans held for sale - - 2,248 3,783 587 Interest-earning assets 853,878 780,082 692,835 653,111 639,934 Deposits 693,639 633,820 582,854 556,522 549,802 Interest-bearing liabilities 718,870 650,364 576,681 553,135 550,357 Shareholders' equity $ 70,102 62,835 54,353 50,938 48,554 Shares outstanding* 5,624,234 5,745,951 5,677,328 5,689,763 5,690,392 Selected Average Balances Assets $ 846,836 772,585 706,843 684,385 661,077 Available for sale securities 120,296 118,137 108,690 93,770 72,072 Loans 665,379 604,427 550,545 547,753 539,559 Interest-earning assets 801,094 732,244 668,614 650,528 626,197 Deposits 659,174 605,407 570,997 558,142 533,703 Interest-bearing liabilities 665,727 613,686 563,210 553,880 540,676 Shareholders' equity $ 70,586 62,465 55,989 51,978 49,971 Shares outstanding* 5,700,860 5,701,829 5,692,290 5,707,975 5,687,642 Profitability Ratios Return on average total assets 1.13 % 1.19 % 0.90 % 0.65 % 0.30 % Return on average shareholders' equity 13.59 % 14.68 % 11.31 % 8.52 % 4.01 % Dividend payout ratio 24.30 % 20.78 % 22.34 % 28.37 % 62.56 % Liquidity and Capital Ratios (averages) Loan to deposit 100.94 % 99.84 % 96.42 % 98.14 % 101.10 % Shareholders' equity to total assets 8.34 % 8.09 % 7.92 % 7.59 % 7.56 % Per share of common stock* Basic net income $ 1.68 1.61 1.11 0.77 0.35 Diluted net income $ 1.65 1.58 1.09 0.77 0.35 Cash dividends $ 0.41 0.33 0.25 0.22 0.22 Book value $ 12.46 10.94 9.57 8.95 8.53 *Shares outstanding and per share computations have been retroactively restated to reflect a 10% stock dividend during first quarter 2005, a 10% stock dividend during second quarter 2006 and a 3-for-2 stock split during second quarter 2007. A-3 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following is a discussion of our financial position and results of operations and should be read in conjunction with the information set forth under Item 1A Risk Factors and the Company’s consolidated financial statements and notes thereto on pages A-27through A-56. Introduction Management's discussion and analysis of earnings and related data are presented to assist in understanding the consolidated financial condition and results of operations of the Company, for the years ended December 31, 2007, 2006 and 2005.The Company is a registered bank holding company operating under the supervision of the Federal Reserve Board and the parent company of Peoples Bank (the “Bank”). The Bank is a North Carolina-chartered bank, with offices in Catawba, Lincoln, Alexander, Mecklenburg, Iredell and Union Counties, operating under the banking laws of North Carolina and the rules and regulations of the Federal Deposit Insurance Corporation (the “FDIC”). Overview Our business consists principally of attracting deposits from the general public and investing these funds in loans secured by commercial real estate, secured and unsecured commercial loans and consumer loans. Our profitability depends primarily on our net interest income, which is the difference between the income we receive on our loan and investment securities portfolios and our cost of funds, which consists of interest paid on deposits and borrowed funds. Net interest income also is affected by the relative amounts of interest-earning assets and interest-bearing liabilities. When interest-earning assets approximate or exceed interest-bearing liabilities, any positive interest rate spread will generate net interest income. Our profitability is also affected by the level of other income and operating expenses. Other income consists primarily of miscellaneous fees related to our loans and deposits, mortgage banking income and commissions from sales of annuities and mutual funds.
